DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 8, 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “as a dilution stream” is indefinite as there is no way to discern what features or characteristics are required for a stream to be “as a” dilution stream.  Further and equally, there is no way to determine what the stream must be diluted relative to or what constitutes being diluted.
	In regard to claim 3, the recitation, “the column head” lacks proper antecedent basis.
	The recitation, “the feed stream coming from the decompression” is indefinite since claim 1 already recites what comes from the decompression as the decompressed stream and it is unclear why the recitation is referencing the feed stream instead of the decompression stream.
	The recitation, “mixing the feed stream with a refrigerant fluid” is indefinite for the same reason as above.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prince (US 2019/0001263) in view of Oakey (US 2003/0019241).
	In regard to claim(s) 1, 6, Prince teaches a cryogenic separation process for a feed stream (20) containing methane, nitrogen, and oxygen (para. 1, 5) wherein: the feed stream (20) is cooled to produce a cooled stream (via 60) comprising methane nitrogen, and oxygen, wherein the feed stream (20) is at a pressure of 5-15 bar absolute when cooled (para. 90 see disclosed 10 bara and other pressures in this range); the cooled stream (after 60) is at least partially condensed (para. 99, “partially liquefied”); the at least partially condensed cooled stream is decompressed (via 66), said decompressed stream (after 66) producing a gaseous phase (having nitrogen component), which is incombustible (nitrogen is incombustible) and more volatile than oxygen (nitrogen is more volatile than oxygen), and a liquid phase (per expansion) and said decompressed stream (after) 66 having a pressure of 1 to 5 bar absolute (para. 99, see 1.1 to 5 bara); a bottom stream (69) is drawn off from the distillation column (62), where the bottom stream (69) is enriched in methane (para. 102, “methane gas”) compared to the feed stream (20); a stream (68), which is enriched in oxygen and nitrogen (para. 100) compared to the feed stream (20) is drawn off from the distillation column (62), wherein the cooled stream (after 60) is at least partially condensed by heat exchange with a fraction (part of 69 to 61) of the bottom stream (69) which further cools the cooled stream (after 60) resulting in the cooled stream (after 60) being at least partially condensed (para. 99) and the fraction (part of 69 to 61) of the bottom stream (69) being boiled to produce a methane-rich gas (reboiled methane) which is then fed into the distillation column (62).
Prince does not explicitly teach that the gaseous phase and the liquid phase are separated; the liquid phase being injected into a level of a distillation column (69); the gaseous phase is added as a dilution stream to the distillation column at least one level below the level at which the liquid phase is added.  
However, Oakey teaches that it is well known to provide cryogenic separation of a feed stream (feed gas stream, para. 6) containing methane and nitrogen (para. 1) and teaches cooling the feed stream to produce a cooled stream (after 4); the cooled stream is at least partially condensed (para. 22); the at least partially condensed cooled stream is decompressed (see 23), said decompressed stream (after 23) producing a gaseous phase (gas) and a liquid phase (liquid); the gaseous phase and the liquid phase are separated (via 10); the liquid phase (liquid) is injected into a level of a distillation column (14, 16); the gaseous phase (gas) having a component that is incombustible (nitrogen does not burn) and is added as a dilution stream (a stream that has more of one component than some other component; see that the gaseous stream will have more nitrogen than the liquid stream) to the distillation column (14, 16) at least one level below the level at which the liquid phase is added (see figure).  
In addition, Oakey teaches that the distillation column (14, 16) contains several distillation segments and the gaseous phase (gas from 10) from a separator (10) is added between two segments (see figure and para. 22).  This provides the benefit of increased heat and mass transfer contact between descending liquid and ascending vapor across at least one distillation segment. 
Therefore it would have been obvious to a person of ordinary skill in the art to modify Prince with the separator (10) and column feeding features as identified above for the purpose of providing improved component separation depending on the situation at hand.
	In regard to claim 8, Prince teaches that a CO2 concentration of the feed stream (20) is reduced by adsorption (para. 25-31) using at least one purification unit (5-7) loaded with adsorbent able to reversibly adsorb CO2 (para. 25-31) before the feed stream (20) is cooled.  
In regard to claim 9, Prince teaches that the purification unit (5-7) is a unit for purification by adsorption of PSA or PTSA (para. 25-33, see PSA and PTSA) and wherein the PSA or PTSA is regenerated by means of the stream oxygen and nitrogen enriched stream drawn from a head of the distillation column (62) (para. 33 - nitrogen distillate regenerates drawn from a head of the column 62). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prince (US 2019/0001263) in view of Oakey (US 2003/0019241) and Yoshino (US 4617040).
	Prince, as modified, teaches most of the claim limitations, but does not explicitly teach a head of the distillation column is cooled by mixing the feed stream after decompression with a refrigerant fluid.  
However, Yoshino teaches that providing cooling with a refrigerant fluid is well known.  Yoshino teaches (see all figures) a cryogenic distillation process including cooling a nitrogen and oxygen containing feed gas stream (column 4, line 30) to form a cooled feed gas stream (towards 19); decompressing the cooled feed gas stream (with 19); wherein a head (top) of a distillation column (15) is cooled by mixing the feed stream after decompression (after 19) with a refrigerant fluid (liquid nitrogen, column 4, line 65-68) to provide easily adjusted cooling (column 3, line 60-65).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Prince with the cooling by mixing identified in Yoshino above for the purpose of providing easily adjustable cooling to the column.
Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive. 
	The affidavit filed 6/7/22 has been fully considered with all of the evidence as a whole and the new rejection above overcomes these allegations.
	Applicant's argument (page 6) is an allegation that the prior art does not teach the separation of the feed gas presently claimed.  In response, the allegation is unpersuasive.  Prince fully teaches the claimed feed gas.
	Applicant's argument (page 6) is a citation of the affidavit and further allegation that the disclosed invention does not produce an explosive mixture.  In response, these allegations fail to identify any impropriety in the rejection above.  
	Applicant's argument (page 7) are allegations that are moot in view of the present rejection.  
	Applicant's argument (page 8) is an allegation that those with skill in the art would not have provided for “supercooling” of the feed stream.  In response, there are no claim limitations about “supercooling” and therefore the prior art cannot be deficient for something that is not claimed.
	 Applicant's argument (page 8) is an allegation that there is no dilution stream in the prior art.  In response, the allegation is unpersuasive and the applicant is directed to the rejections above.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
June 17, 2022